Citation Nr: 1016342	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-26 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to additional special monthly compensation based 
on the need for regular aid and attendance, or on the basis 
of being housebound.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to October 
1942. 

This matter comes to the Board of Veterans' Appeals (Board) 
ostensibly on appeal from a rating decision dated in 
September 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has not submitted a claim for additional special 
monthly compensation based on the need for regular aid and 
attendance or on the basis of being housebound, and there are 
no remaining allegations of error of fact or law as to issues 
previously within the Board's jurisdiction.


CONCLUSION OF LAW

There is no claim or appeal pending with respect to the issue 
of entitlement to the issue of additional special monthly 
compensation based on the need for regular aid and 
attendance, or on the basis of being housebound.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

After an extensive period of adjudication and development, in 
November 2004 the RO granted the Veteran's claims for 
entitlement to service connection for degenerative disc 
disease of the thoracic and lumbar spine, rated as 60 percent 
disabling effective January 14, 1998, and entitlement to a 
TDIU, effective January 14, 1998.  This was the first grant 
of VA compensation benefits to the Veteran.  

The issue currently certified for appeal ostensibly arises 
from a rating decision in September 2005, by which the RO 
denied entitlement to "service connection for below the knee 
amputation of the left leg with special monthly compensation 
as secondary to the service-connected disability of 
degenerative disc disease, lumbar and thoracic spine, status 
post multiple surgical fusions."  The Veteran appealed the 
September 2005 rating decision, and also appealed a March 
2006 rating decision that solely denied entitlement to 
special monthly compensation.  In a July 2006 statement of 
the case, the characterization of the issue appealed was 
expanded to "[s]ervice connection for bilateral lower 
extremity amputations with special monthly compensation, to 
include aid and attendance, as secondary to disability of 
degenerative disc disease, lumbar and thoracic spine, status 
post multiple surgical fusions."  The Veteran perfected his 
appeal by a written substantive appeal received from his 
representative in August 2006.  

Thus, in December 2006, two issues came before the Board on 
appeal:  (1) Entitlement to service connection for 
amputations of the of the right and left lower extremities 
secondary to service-connected disability; and (2) 
Entitlement to special monthly compensation based on the need 
for regular aid and attendance, or on the basis of being 
housebound.  The Board remanded the claims for further 
development and adjudication; the two above-enumerated issues 
were the only issues within the Board's jurisdiction at that 
time.

After further development and adjudication, the RO continued 
its denials of the issues of (1) Entitlement to service 
connection for amputations of the of the right and left lower 
extremities secondary to service-connected disability; and 
(2) Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on the basis of being 
housebound.  The matters were returned to the Board in 
November 2008, at which time the Board granted entitlement to 
service connection for amputations of the right and left 
lower extremities, effective November 2004, as secondary to 
service-connected degenerative disc disease of the lumbar 
spine, status post multiple surgical fusions.  

As a result of the November 2008 Board grant of entitlement 
to service connection for amputations of the right and left 
lower extremities, effective November 2004, as secondary to 
service-connected degenerative disc disease of the lumbar 
spine, status post multiple surgical fusions, the nature and 
extent of the Veteran's disabilities for which service 
connection was in effect changed substantially.  
Consequently, the Board remanded the issue of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, or on the basis of being housebound, for 
further development and adjudication.  After issuance of the 
Board's November 2008 decision, this was the only issue 
remaining within the Board's jurisdiction.

In a rating decision dated on April 23, 2009, the RO awarded 
the following compensation benefits: (1) Entitlement to 
service connection for below the knee amputation, left lower 
extremity, rated as 60 percent disabling effective November 
10, 2004; (2) Entitlement to service connection for 
anatomical loss of both lower extremities, with an evaluation 
of 100 percent effective November 18, 2004; and (3) 
Entitlement to special monthly compensation at the K level 
based on anatomical loss of the left lower extremity, 
effective from November 10, 2004, and (4) Entitlement to 
special monthly compensation at the M level, effective 
November 18, 2004, based on the anatomical loss of both lower 
extremities warranting the L level, with a 1/2 step increase 
added for loss of knee action for the right leg and another 1/2 
step increase added for the additional service-connected 
disability of degenerative disc disease of the lumbar spine 
evaluated 60 percent disabling.
 
In the April 23, 2009, rating decision, the RO specifically 
advised the Veteran that "the special monthly compensation 
rate of M exceeds the rate payable for aid and attendance.  
To pay a veteran special monthly compensation for the loss of 
both feet and aid of attendance would constitute pyramiding 
and is prohibited by law.  The M rate is to your advantage 
since it is the greater benefit."

Similarly, in a supplemental statement of the case dated on 
April 16, 2009, and issued to the Veteran on May 26, 2009, 
the RO indicated it would not award special monthly 
compensation benefits at the rate commensurate with the 
Veteran being housebound or in need of aid and attendance, 
for the reason that it was awarding a higher rate of special 
monthly compensation at the "M" level, which constituted a 
greater benefit. 

In correspondence dated and received in June 2009, the RO 
received from the Veteran's representative a "VA 9 appeal" 
with the supplemental statement of the case dated April 16, 
2009, and in addition a notice of disagreement with the 
rating decision dated April 23, 2009.  In the "VA 9 
appeal," the representative wrote that "the arguments set 
forth in the NOD [i.e., notice of disagreement] I am filing 
with the April 23, 2009 decision apply equally to this VA 9 
appeal."

The notice of disagreement, which, as noted directly above, 
the representative indicated applied equally to the April 
2009 supplemental statement of the case, contains specific 
and technical allegations of fact and law in a complex area 
of VA compensation law, and identifies a precise benefit 
sought.  To summarize, the representative alleged that that 
because the Veteran had a below-the-knee left leg amputation 
but was unable to use a prosthesis, this was by regulation 
equivalent to an above-the-knee amputation; that anatomical 
loss or loss of use of both legs at a level, or with 
complications, preventing natural knee action with prosthesis 
in place entitled the Veteran to special monthly compensation 
at the "M" rate; and that further, based on the fact that 
the Veteran had an additional, separate service-connected 
disability rated 60 percent (his back disability), he was 
entitled not merely to the level of special monthly 
compensation at the "M" level, but at the intermediate 
level between 38 U.S.C.A. § 1114(m) and 38 U.S.C.A. 
§ 1114(n), also referred to as the "M 1/2" level.  See 38 
C.F.R. § 3.350(f)(3).

Of particular importance is that at no time has the Veteran 
or his representative alleged that the Veteran was entitled 
to a separate additional award of special monthly 
compensation at the rate set forth at 38 U.S.C.A. § 1114(k) 
(the housebound rate) or 38 U.S.C.A. § 1114(l) (the minimum 
rate for those in need of regular aid and attendance due to 
service-connected disability).  Rather, the representative 
sought on behalf of the Veteran a specific additional level 
of special monthly compensation that further exceeded the 
rates set forth at 38 U.S.C.A. § 1114(k) (the housebound 
rate) or 38 U.S.C.A. § 1114(l) (the minimum rate for those in 
need of regular aid and attendance due to service-connected 
disability).  That is, by precise technical legal argument he 
sought a higher rate of special monthly compensation for the 
Veteran in excess of the awarded dollar rate set forth 
U.S.C.A. § 1114(m), specifically seeking for the Veteran 
special monthly compensation at the intermediate level 
between the monthly dollar rate set forth at 38 U.S.C.A. 
§ 1114(m) and the higher dollar rate set forth at U.S.C.A. 
§ 1114(n). 

By a rating decision dated in August 2009, the RO awarded the 
precise benefit sought by the Veteran's representative on 
behalf of the Veteran, i.e., "[e]ntitlement to special 
monthly compensation based on anatomical loss of the right 
leg above the knee together with anatomical loss of the left 
leg below the knee with loss of natural knee action along 
with additional disabilities that separately combine to 50 
percent or more," or, in other words, "[e]ntitlement to 
special monthly compensation [at] the M 1/2 rate... from November 
18, 2004."

The Board lacks jurisdiction over the issue ostensibly on 
appeal-entitlement to additional special monthly 
compensation at the housebound rate of based on aid the need 
for aid and attendance-on two fundamental grounds.  First, 
the Veteran has not submitted a claim for such additional 
benefits; and second, there is no remaining allegation of 
error in fact or law flowing from any claim previously within 
the Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 20.101.

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.101.  Accordingly, as there is no claim for and no 
allegation of error of fact or law with respect to the matter 
of the issue of entitlement to additional special monthly 
compensation at the housebound rate or based on aid the need 
for aid and attendance, the appeal certified as to that issue 
is dismissed.

In so finding, the Board is mindful that there remain two RO 
rating decisions for which the appeal period has not yet 
expired.  These are (1) the above-referenced August 2009 RO 
rating decision that awarded special monthly compensation at 
the intermediate level between the rates set forth at 38 
U.S.C.A. § 1114(m) and U.S.C.A. § 1114(n), effective November 
18, 2004; and (2) a November 2009 RO rating that denied 
entitlement to service connection for coronary artery disease 
secondary to bilateral lower extremity amputations.  Were the 
Board to now deny additional special monthly compensation 
based on the current record, in the absence of any remaining 
allegation of error of fact or law, and prior to expiration 
of the appeal period for the August 2009 and November 2009 
rating decisions, the finality that attaches to the Board 
decision could inadvertently truncate any additional award of 
benefits that might otherwise flow to the Veteran were he to 
timely appeal and prevail in any appeal as to either the 
August 2009 or November 2009 RO rating decisions.
 
In sum, because there has been no claim received with respect 
to the issue of entitlement to additional special monthly 
compensation based on the need for regular aid and 
attendance, or on the basis of being housebound, and because 
there is no remaining allegation of error of fact or law as 
to an appealed issue previously within the Board's 
jurisdiction, the current appeal is dismissed.  See 38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.101.  This decision 
does not constitute a dismissal based on a finding that an 
appeal was not timely filed, lacks merit under the law, or 
was withdrawn; thus, the issue certified for appeal is 
dismissed without prejudice to any pending or future claim or 
appeal. 


ORDER

The issue certified for appeal-entitlement to additional 
special monthly compensation at the housebound rate or based 
on the need for aid and attendance-- is dismissed without 
prejudice to any pending or future claim or appeal. 





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


